Citation Nr: 9900173	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to May 
1970.

This appeal arises from a May 1997, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which denied the appellant entitlement to service connection 
for a low back disability. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he did not have a low 
back disability prior to service, and that he originally 
incurred a low back disability during boot camp.  In the 
alternative, he claims that any pre-existing back disability 
was aggravated therein.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the appellant has not submitted evidence of 
a well grounded claim for service connection for a low back 
disability.


FINDINGS OF FACT

1.  The appellant served on active duty from April 1970 to 
May 1970.

2.  Competent medical evidence does not indicate that the 
appellant currently has a low back disability that was 
incurred or aggravated during service.






CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a low back 
disability.  Under pertinent law and VA regulations, service 
connection may be granted if a low back disability was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellants pertinent medical 
history regarding his service-connected claim.

Although the appellants original service medical records are 
unavailable, a copy of a Medical Evaluation Board (MEB) report 
is of record, which recommended that the appellant be 
discharged following physical examination, on the basis of 
erroneous enlistment.  The MEB reported that the appellant was 
admitted with a chief complaint of low back pain.  He provided 
a history of intermittent low back pain of one years duration 
with no history of trauma.  He claimed that the physical drill 
and marching of boot camp had elicited back pain since his 
arrival.  Physical examination was within normal limits with 
the exception of mild thoracic scoliosis.  A lumbosacral and 
thoracic spine series revealed T10-T11 rotoscoliosis, wedging 
at T5-T8, and a transitional first sacral vertebra.  A primary 
diagnosis of lumbarization, S1, symptomatic, and a secondary 
diagnosis of mild thoracic rotoscoliosis were provided.  
Orthopedic consultation determined that the appellant was not 
physically qualified.  It was further reported that the 
appellants condition existed prior to his enlistment and that 
he did not meet the minimal requirements for enlistment.  
Therefore, it was the recommendation of the MEB that the 
appellant be discharged.  The appellant declined to submit a 
statement in rebuttal of the findings, and was subsequently 
discharged in May 1970.

Private medical treatment records from Orthopedics P.A., dated 
from October 1996 to December 1996, were also submitted.  An 
October 1996 treatment entry indicated that the appellant 
provided a history of a back and right ankle injury in January 
1996.  He claimed that he misstepped and sustained a plantar 
injury to his right ankle and a twisting type injury to his 
low back, which had continued to cause nagging pain since.  
The examiner noted that he had previously treated the 
appellant in 1983 for a neck injury, from which he had 
apparently made a full recovery.  It was also noted that the 
appellant had had several minor back injuries in the past, but 
recovered, and was not having any back pain at the time of 
his present injury, in January.  Diagnoses included chronic 
lumbosacral sprain, and residuals of sprain, right ankle and 
mid foot.  X-rays of the lumbosacral spine were normal, except 
that the appellant only had four vertebrae, which was merely a 
variation of normal.  Physical therapy was recommended.  A 
week later, the appellant claimed that his low back still hurt 
and that he was also having some mid back pain.  The examiner 
pointed out an idiopathic scoliosis on x-ray, and indicated 
that the appellant had probably had it since he was about 13 
years of age.  The appellant replied that his brother had a 
curve also.  The examiner noted that the appellants 
recovery would probably be prolonged because his back was 
structurally unsound.  The appellant continued to be followed 
for back pain in November 1996 and December 1996.

Analysis

Initially, as noted above, the laws pertaining to service 
connection require that a low back disability was incurred or 
aggravated during service.  As the medical records from the 
appellants military enlistment examination are unavailable, 
the Board will apply the benefit of the doubt that a low back 
disability was not clinically noted when the appellant was 
examined for enlistment into the service.  According to 
38 U.S.C.A. § 5107(b), when there is an approximate balance of 
the positive and negative evidence regarding the merits of a 
claim, the benefit of the doubt is to be given to the 
claimant.  This is a codification of the long-standing policy 
of the Department of Veterans Affairs (VA) set out at 38 
C.F.R. § 3.102 (1998), which provides that when "a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant."  The Court of Veterans Appeals 
discussed the history and meaning of these provisions in 
Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

Therefore, the appellant is entitled to the statutory 
presumption of soundness under 38 U.S.C.A.  1132.  However, 
the presumption is rebutted by the medical evidence, which 
consists of a Medical Evaluation Board report that 
specifically found that the appellants complaints of back 
pain immediately following his entry into military service 
were the result of a pre-existing back disability.  As 
mentioned, a pre-existing disorder is considered to be 
aggravated where there is an increase in disability during 
service, unless due to the natural progress of the disorder.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998). 

The Board further finds that the medical evidence does not 
indicate that that a low back disability was either incurred 
or aggravated during service, and places emphasis upon the MEB 
during service, which indicates that the appellant had pre-
existing lumbarization and mild thoracic rotoscoliosis that 
disqualified him from military service.  The report reflects 
that the pre-existing back disorder had become symptomatic in 
service, but does not reflect increased severity of the 
underlying disorder or superimposed injury.  The Board has 
also placed emphasis on the treatment records following 
service which specifically attribute his currently diagnosed 
lumbosacral sprain to a work-related injury in January 1996, 
and indicate a history of several minor back injuries in the 
past from which he apparently made a full recovery.  Of 
further significance, is the contemporaneous notation that the 
appellant denied that he was having any back pain at the time 
of his present injury, more than 25 years after his military 
separation.

Since there is no objective medical evidence to establish that 
the appellant currently has a low back disability that 
originally manifested or was aggravated during service, it is 
found that the claim presented is not well grounded.  Rabideau 
v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of 
the claimed disability related to in-service incurrence or 
aggravation).  Therefore, VAs duty to assist the appellant in 
the development of this issue is not for application.  

Further, the appellants general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has a low back 
disability that originally manifested or was aggravated during 
service, his assertions of a medical diagnosis and opinion on 
causation alone are not probative.  See also, Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has a low back disability related to any 
incident during service.  Additionally, by this decision, the 
Board is informing the appellant of what is necessary to make 
his claim well grounded.


ORDER

Service connection for a low back disability is denied. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
